Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 17, 2021 and November 9, 2021 are hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 through 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Rhodes (2011/0001764).

With regard to claims 1 and 15, Rhodes discloses a method for driving an electro-optic display having a plurality of display pixels ([0021] “FIG. 6A illustrates a flow chart of an embodiment of a method for driving one or more pixels in an update region on the physical media according to the present invention”), the method comprising:
	determining current pixel color ([0076] “… the waveform determination module 412 retrieves the current color of pixels from current pixel value array 418 …”),
	determining if pixel is desired to display color ([0060] “The palette controller 402 also receives from the end user application 304 the desired colors for the display pixels in the display update region”),
	determining if pixel is desired to display a grayscale image ([0060] “The palette controller 402 also receives from the end user application 304 the desired colors for the display pixels in the display update region” wherein the office considers Rhodes’ colors to include a grayscale color),
	determining if pixel transition is black-to-white or white-to-white ([0007] “… the control signals used to drive a pixel depend not only on the optical state to which the pixel is being driven, but also on the optical state from which it is being driven”, and [0008] “… the index of the appropriate waveform is chosen based on at least some of the factors listed above … Some displays encode some factors (such as a pixel's current and desired optical state) …” wherein the office finds black-to-white and white-to-white transitions are included in the current and desired optical states),
	determining a first and second waveform for transitioning pixels from the current color to the desired color (Figure A, #603),
	determining the first and second waveforms is in a first set of waveforms (Figure 6A, #604), 
	applying a first waveform chosen from a first set of waveforms for black-to-white and white-to-white transitions if a pixel is determined to display color (Figure 6A, #606); and
	applying a second waveform chosen from a second set of waveforms for black-to-white and white-to-white transitions if the pixel is determined to display a grayscale image (Figure 6A, #606).

With regard to claims 2 and 16, Rhodes discloses determining if pixel is desired to display a black text on a white back ground ([0060] “The palette controller 402 also receives from the end user application 304 the desired colors for the display pixels in the display update region” wherein the office considers Rhodes’ colors to include a displaying  black text on a white back ground), and applying a third waveform (Figure 6A, #603) chosen from a third set of waveforms for black-to-white and white-to-white transitions (Figure 6A, 604) if the pixel is determined to display black text on a white back ground (Figure 6A, #606).

With regard to claim 8, Rhodes discloses the third set of waveforms are configured for a third driving mode ([0060] “The palette controller 402 also receives from the end user application 304 the desired colors for the display pixels in the display update region” wherein the office considers Rhodes’ colors to include a displaying  black text on a white back ground and the claimed third driving mode as displaying  black text on a white back ground).

With regard to claim 9, Rhodes discloses the third driving mode is configured for displaying black text on a white black ground on the display ([0060] “The palette controller 402 also receives from the end user application 304 the desired colors for the display pixels in the display update region” wherein the office considers Rhodes’ colors to include a displaying  black text on a white back ground and the claimed third driving mode as displaying  black text on a white back ground).

With regard to claims 3 and 17, Rhodes discloses applying a fourth waveform chosen from a fourth set of waveforms for black-to-white and white-to-white transitions if an algorithm is needed to perform an edge artifact clearing on the pixel ([0056] “… the waveform library 302 includes various pre-determined waveforms to drive a display pixel from one color to another. Accordingly, the waveform used to drive the color depends on the desired purpose. For example, one waveform can be used to reduce displayed artifacts while another waveform can be used to quickly drive the display pixel to a desired color”).

With regard to claim 4, Rhodes discloses the first set of waveforms are configured for a first driving mode ([0060] “The palette controller 402 also receives from the end user application 304 the desired colors for the display pixels in the display update region” wherein the office considers Rhodes’ colors to include displaying a color image and the claimed third driving mode as displaying a color image).

With regard to claim 5, Rhodes discloses the first driving mode is configured for displaying color on the display ([0056] “… the waveform library 302 includes various pre-determined waveforms to drive a display pixel from one color to another. Accordingly, the waveform used to drive the color depends on the desired purpose. For example, one waveform can be used to reduce displayed artifacts while another waveform can be used to quickly drive the display pixel to a desired color”).

With regard to claim 6, Rhodes discloses the second set of waveforms are configured for a second driving mode ([0060] “The palette controller 402 also receives from the end user application 304 the desired colors for the display pixels in the display update region” wherein the office considers Rhodes’ colors to include displaying a grayscale image and the claimed third driving mode as displaying a color image).

With regard to claim 7, Rhodes discloses the second driving mode is configured for displaying grayscale images on the display ([0056] “… the waveform library 302 includes various pre-determined waveforms to drive a display pixel from one color to another. Accordingly, the waveform used to drive the color depends on the desired purpose. For example, one waveform can be used to reduce displayed artifacts while another waveform can be used to quickly drive the display pixel to a desired color”).

With regard to claim 10, Rhodes discloses an electro-optic display configured to carry out the method of claim 1 further comprising a color filter array ([0005] “Many electronic paper displays were previously only grayscale devices. Color EPDs are becoming available although often through the addition of a color filter, which tends to reduce the spatial resolution and the contrast”).

With regard to claim 11, Rhodes discloses rotating bichromal member, electrochromic or electro-wetting material ([0006] “Various technologies have been developed to produce EPDs. Depending on the technology used, such displays are sometimes called electrophoretic displays, electro-wetting displays, or cholesteric LCD (Ch-LC)”).

With regard to claim 12, Rhodes discloses an electrophoretic material comprising a plurality of electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field (Figure 1, #100).

With regard to claim 13, Rhodes discloses the electrically charged particles and the fluid are confined within a plurality of capsules or microcells (Figure 1, #100).

With regard to claim 14, Rhodes discloses the electrically charged particles and the fluid are present as a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material [0038].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622